Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitakaze et al (US Pub. 2020/0101538; Kitakaze).

As per claim 1, Kitakaze discloses a numerical control device for controlling at least two oscillating drive axes which linearly drive so as to cause mutually differing targets to change speed regularly at a fixed period, based on a machining program [Fig. 1-12; para 0007, 0012, 0031, 0033, 0037, 0054-0057, 0060, 0062-0064, 0082; clearly discloses at least two oscillating drive axes (Fig. 1, 2; cutting tool 130 and cutting tool 230) which linearly drive and controlled independently (i.e., each cutting tool can be operated with changing speed regularly at a fixed period) and the operation can be based a machining program or various programs], 

wherein the numerical control device controls the at least two oscillating drive axes so as to keep fixed a phase difference of periodic variable components of the at least two oscillating drive axes [Fig. 1-12; para 0007, 0012, 0031, 0033, 0037, 0054-0057, 0060, 0062-0064, 0082; clearly discloses that the phase of the vibration of the cutting tool 130 and cutting tool 230 may be set to a fixed phase or may be set to different phase].


As per claim 7, Kitakaze discloses wherein the numerical control device keeps a phase difference of two of the oscillating drive axes which drive targets in parallel directions to each other at substantially a half period [Fig. 1-12; para 0007, 0012, 0031, 0033, 0037, 0054-0057, 0060, 0062-0064, 0082; Fig. 1-12; para 0007, 0012, 0031, 0033, 0037, 0054-0057, 0060, 0062-0064, 0082; clearly discloses that the phase of the vibration of the cutting tool 130 and cutting tool 230 may be set to a fixed phase or may be set to different phase (i.e., substantially a half period is one of the possibility)].

As per claim 8, Kitakaze discloses wherein the amplitudes of the periodic variable components of the two of the oscillating drive axes are substantially equal [para 0008, 0016, 0061-0062, 0071, 0075, 0081; “In the above examples, although the amplitude feed ratios Q, which are the ratios of the vibration amplitude of the feed amount of the cutting tools 130 and 230, are set to the same value, the amplitude feed ratios may be set to different values.”].

As per claim 9, Kitakaze discloses a machine tool comprising: the numerical control device according to claim 1; and at least two oscillating drive axes which are controlled by the numerical control device [Fig. 1, 2, 5; para 0031].


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Short summary of cited prior arts by the examiner in PTO-892 form but not used for rejection here:
A. US-20170036273 discloses a plurality of cutting tools can be independently controlled.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116